___________

                                   No. 96-2214
                                   ___________

George Mark Williams,               *
                                    *
           Plaintiff-Appellant,     *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * Western District of Missouri.
James F. Soligo,                    *
                                    *
           Defendant-Appellee.      *
                               ___________

                    Submitted:     December 13, 1996

                          Filed:   January 15, 1997
                                   ___________

Before LOKEN and HANSEN, Circuit Judges, and PERRY,* District Judge.
                               ___________

LOKEN, Circuit Judge.


     In December 1989, George Mark Williams bought a truck from the City
of Kansas City at an abandoned vehicles auction.       In August 1990, Kansas
City police impounded the truck and later released it to a prior owner who
had reported it stolen.     Williams sued the City and police officer James
F. Soligo, who impounded the truck, asserting state law claims against the
City and § 1983 claims against Soligo.       After Williams settled with the
City, his procedural due process claim against Soligo was tried to a jury.
The district court1 granted Soligo judgment as a matter of law at the close
of the evidence.   Williams appeals.     We affirm.




       *
       The HONORABLE CATHERINE D. PERRY, United States District
Judge     for the Eastern District of Missouri, sitting by
designation.
       1
       The HONORABLE ROBERT E. LARSEN, United States Magistrate
Judge for the Western District of Missouri who tried the case with
the consent of the parties pursuant to 28 U.S.C. § 636(c).
      Williams bought the 1975 one-ton Ford truck from the City for $2,000
and   invested   about   $500   in   repairs.     Months   later,   Richard    Fowler
complained to police that he had located his stolen 1975 one-ton Ford truck
on the Kansas City streets.          Detective Soligo from the Auto Theft Unit
investigated and found the truck described by Fowler on the street near
Williams's     salvage   business.       Soligo    observed   that     the    vehicle
identification number ("VIN") on the driver's door was for a 1973 half-ton
Ford truck, not a 1975 one-ton truck, and that the truck's license plate
was for a 1989 Chevrolet registered to Williams.                 Soligo talked to
Williams, who said he bought the truck at the City's abandoned vehicle sale
and showed Soligo a bill of sale from the City for a 1975 Ford truck
bearing the illegitimate VIN.


      Based upon this conflicting information, Soligo impounded the truck
pending further investigation.        It was towed to a City lot, where Soligo
placed a "hold" on it.     After the tow, Soligo located another VIN number
for a 1975 one-ton Ford truck stamped on the truck frame.               Soligo also
checked the tow lot sales records, which confirmed Williams's bill of sale.
Concluding that the impounded truck was in fact the truck Fowler had
reported     stolen,   Soligo   turned    Williams's   license      plate    and   the
illegitimate VIN plate over to the police property room, advised the Auto
Release Desk of the VIN number stamped on the truck frame, and released his
"hold" on the vehicle without further instructions.         Soligo did not advise
Williams of these actions.      Shortly thereafter, Fowler filed a claim with
the Auto Release Desk, producing a Kansas certificate of title for the
truck.   The Auto Release Desk processed this claim and released the vehicle
to Fowler.


      The evidence at trial consisted of Williams's brief testimony and the
reading of a four-page Stipulation of Uncontroverted Facts.          On this sparse
record, the district court granted judgment for Soligo because Williams
failed to prove either an intentional or




                                         -2-
reckless due process deprivation or an injury proximately caused by
Soligo's actions.


     Mere negligence is not an actionable deprivation under the Due
Process Clause of the Fourteenth Amendment.        See Daniels v. Williams, 474
U.S. 327, 331 (1986).     In most § 1983 cases raising procedural due process
claims, it is clear that the alleged deprivation was intentional, even if
the alleged failure to provide adequate process was inadvertent.             See
Daniels, 474 U.S. at 333-34 (the relevant conduct in Wolff v. McDonnell,
418 U.S. 539 (1974), for example, was the prison officials' "deliberate
decision   to   deprive    the    inmate   of   good-time   credit,   not   their
hypothetically negligent failure to accord him the procedural protections
of the Due Process Clause").      But in this case, the nature of the alleged
deprivation is not at all clear.       Beyond the initial decision to impound
the truck, which Williams does not contest, Soligo took no action depriving
Williams of his property.        By releasing his investigative "hold" on the
vehicle, Soligo simply turned the matter over to those City officials at
the Auto Release Desk who are authorized to release a towed vehicle to the
proper claimant.    Williams argues that if Soligo had told the Auto Release
Desk of Williams's claim, or had told Williams the "hold" had been released
so Williams could submit a claim, the City would have commenced an
interpleader action to resolve the competing claims of Fowler and Williams.
In other words, Williams contends that in completing his investigative
duties Soligo failed to protect Williams's property interest.          That is a
negligent deprivation claim barred by Daniels.


     We also agree with the district court's alternative ground, that
Williams failed to prove proximate cause.           Williams's damage evidence
consisted of testimony regarding the value of the vehicle to Williams.
That evidence is irrelevant absent proof that Williams's claim to the
vehicle was superior to the claim of Fowler.         See Brewer v. Chauvin, 938
F.2d 860 (8th Cir. 1991) (en banc).          Of course, a plaintiff deprived of
procedural due process




                                       -3-
is entitled to nominal damages.        See Carey v. Piphus, 435 U.S. 247, 266
(1978).   But a procedural deprivation must be proved.             Here, there was no
proof of Auto Release Desk procedures and no proof that, had Williams
submitted   a   timely   claim   to   that   Desk,   his   claim    would   have   been
sufficiently potent to persuade the City to commence an interpleader action
or some other form of pre-deprivation hearing.             Because Soligo was not
responsible for determining the merits of Williams's claim to the property,
Williams could not prove that Soligo's action proximately caused procedural
due process injury without more evidence regarding what process might
otherwise have been due.


     The judgment of the district court is affirmed.


     A true copy.


            Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -4-